DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.

Claims 1-5, 7-12, 14-19, 21, and 22 are pending in the application. Claims 6, 13, and 20 are canceled.

Response to Arguments
Applicant's arguments, with respect to rejections under 35 U.S.C. §103 of claims 1, 8, 15, and 21, filed December 9, 2021 have been fully considered but they are not persuasive.
On pages 7 and 8 of the Remarks, the applicant submits that Maaenpaa and Prakash, alone or in combination, fail to teach or suggests “determining a requested packet delay budget for a quality of service indicator corresponding to a quality of service flow of the communication network” and “determining whether to hold a packet prior to forwarding the 
The examiner respectfully disagrees. Prakash discloses or suggests that a QoS requirement for a particular QoS flow may define one or more target packet delay budgets (PDB), where the target PDB may set a target latency or total time delay for communications between a user equipment and the core network, where the network node determines whether to hold a packet for a holding time to deliver the data packet at the end of the respective delivery window, where the delivery windows are time intervals configured according to the packet delivery window configuration, a packet arrival time configuration, a PDB configuration for a QoS flow with which the data packet is associated, the periodicity offset, and the duration of the delivery windows or the delivery opportunities (see at least paragraphs 30, 73-76, and 92-96). Prakash also discloses or suggests that the network node determines whether to hold a packet prior to forwarding the packet based on a remaining packet delay budget available for an access network, where the remaining packet delay budget is calculated based on the accumulated packet delay and the requested packet delay budget for the QoS indicator corresponding to the QoS flow of the communication network (see at least paragraphs 73-76, 82-86, and 92-96, determining the delivery time for the data packet based on a sum of the arrival time at which the UE/UPF received the data packet and the PDB corresponding to the QoS flow with which the data packet is associated, where a remaining packet delay budget is derived from the sum of the arrival time and the PDB corresponding to the QoS flow). Thus, the examiner respectfully submits that the combination of Maenpaa and Prakash discloses or suggests “determining a requested packet delay budget for a quality of 

Applicant’s arguments with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa et al. (US 2016/0285720) in view of Prakash et al. (US 2020/0107285).
Regarding claims 1, 8, and 15, Maenpaa discloses or suggests a method, an apparatus comprising processing circuitry and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the processing circuitry, cause the apparatus to perform the method, and a computer program product comprising at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured, upon execution, to perform the method, the method comprising:
receiving, at a network node of a communication network, information about an accumulated packet delay in the communication network (see at least paragraphs 49-63, receiving a media packet at a media server, where the media packet includes metadata indicating a list of propagation delays that the media packet has experienced so far);
estimating, by the network node, a next hop transport delay (see at least paragraphs 54, 59-63, and 105, the media server adds its delay contribution and a one-directional link delay estimate for the next-hop link);
estimating or measuring a processing delay of the network node (see at least paragraphs 52, 54, 59-63, and 103, component delays and processing delays);
updating the accumulated packet delay by adding the next hop transport delay and the processing delay to the accumulated packet delay (see at least paragraphs 49-63 and 102-107, the media server adds its delay contribution and a one-directional link delay estimate to the media packet); and

Maenpaa discloses delay contributions at each hop as described above and further discloses a delay budget and comparing the delay budget with metadata relating to delay contributions and performing an action based on whether a delay budget requirement is met (see at least paragraphs 63, 65, 66, and 109-111) but Maenpaa does not explicitly disclose determining a requested packet delay budget for a quality of service indicator corresponding to a quality of service flow of the communication network and determining whether to hold a packet prior to forwarding the packet, based on the accumulated packet delay, a current time instant, a scheduled delivery time, and the requested packet delay budget for the quality of service indicator.
Prakash, from the same or similar fields of endeavor, discloses or suggests determining a requested packet delay budget for a quality of service indicator corresponding to a quality of service flow of the communication network (see at least paragraphs 30, 73-76, and 92-96, a QoS requirement for a particular QoS flow may define one or more target packet delay budgets (PDB), where the target PDB may set a target latency or total time delay for communications between a user equipment and the core network) and determining whether to hold a packet prior to forwarding the packet, based on the accumulated packet delay, a current time instant, a scheduled delivery time, and the requested packet delay budget for the quality of service indicator (see at least paragraphs 73-76 and 92-96, determining whether to hold a data packet for a holding time to deliver the data packet at the end time of the respective delivery window, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique of delivering data packets as taught by Prakash in to the invention of Maenpaa in order to support improvements in delivery time windows, decreasing signaling overhead, and improving reliability (see at least paragraphs 32-34 of Prakash).
Regarding claims 2, 9, and 16, Maenpaa discloses that the information about the accumulated packet delay is included in every packet carrying user data (see at least paragraphs 56 and 57);
regarding claims 3, 10, and 17, the information about the accumulated packet delay is included one or more times in signaling of a user data packet (see at least paragraphs 56 and 57);
regarding claims 4, 11, and 18, the information about the accumulated packet delay is included in a signaling message or a control packet (see at least paragraphs 56, 57, and 82);
regarding claims 5, 12, and 19, the network node is a user plane function (see at least paragraphs 58-63, media servers for transmitting media packets); and
regarding claims 7 and 14, determining that the accumulated packet delay exceeds a limit set by quality of service requirements (see at least paragraphs 59-63, 65, and 66, 
causing transmission of quality of service alert information to a control network function of the communication network (see at least paragraphs 63, 65, 66, and 95, the media server informs the controller node that the delay budget requirement cannot be met).
Regarding claim 21, Maenpaa discloses all of the subject matter of the claimed invention except determining whether to hold a packet prior to forwarding the packet is based on a remaining packet delay budget available for an access network, where the remaining packet delay budget is calculated based on the accumulated packet delay and the requested packet delay budget for the QoS indicator corresponding to the QoS flow of the communication network.
Prakash, from the same or similar fields of endeavor, discloses or suggests determining whether to hold a packet prior to forwarding the packet is based on a remaining packet delay budget available for an access network, where the remaining packet delay budget is calculated based on the accumulated packet delay and the requested packet delay budget for the QoS indicator corresponding to the QoS flow of the communication network (see at least paragraphs 73-76, 82-86, and 92-96, determining whether to hold a data packet for a holding time to deliver the data packet at the end time of the respective delivery window, where the delivery time for the data packet is based on a sum of the arrival time at which the UE/UPF received the data packet and the PDB corresponding to the QoS flow with which the data packet is associated, where a remaining packet delay budget is derived from the sum of the arrival time and the PDB corresponding to the QoS flow).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa et al. (US 2016/0285720) in view of Prakash et al. (US 2020/0107285) as applied to claim 1 above, and further in view of Dao et al. (Newly Cited, US 2020/0145876).
Regarding claim 22, Maenpaa in view of Prakash discloses all of the subject matter of the claimed invention except that the quality of service indicator is a 5th Generation Quality of Service Identifier (5QI). However, Dao, from the same or similar fields of endeavor, discloses or suggests that the quality of service indicator is a 5th Generation Quality of Service Identifier (5QI) (see at least paragraphs 5 and 131, 5G QoS characteristics associated with 5QI, where the characteristics describe the packet forwarding treatment that a QoS flow receives in terms of packet delay budget PDB).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Dao in to the invention of Maenpaa in view of Prakash in order to allow ultra-reliable packet delivery (see at least paragraphs 3-5 of Dao).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.